Exhibit 10.5

SETTLEMENT AGREEMENT AND RELEASE
 
1.           Introduction.   This Settlement and Release ("this Agreement") is
made effective June 6, 2014, between George Donovan and Donovan Enterprises,
Inc.  (herein referred to as "Creditor"), and National Automation Services,
Inc., herein referred to as "NAS").   This document contains the compromise and
agreement between Creditor and NAS resolving the debt described herein.


2.           Background. On or about on May 23, 2011, Creditor and NAS entered
into two agreements for convertible notes, thereby agreeing to conversion and
recapitalization of two earlier notes of $150,000 and $50,000 (originally issued
on October 15, 2010).  In 2012, NAS sought further renegotiation because NAS
then lacked the cash to fully repay the $200,000 plus accrued interest, and
agreed to conversion to shares at a fixed rate of$.025 per share.  Currently,
$124,000 of principle and $145,197 in interest is owed. Given that NAS does not
currently have cash on hand to pay the remaining debt, the Parties have agreed
that it in each Party's best interest to enter into this Agreement.


3.           Resolution.  To resolve the debt:


A.           NAS agrees to take the following actions:
(i)              Within  ten  days of the execution of  this
document  by  Creditor, NAS  shall transfer six million seven hundred sixty
seven thousand four hundred forty (6,767,440) shares of NAS restricted common
stock to Creditor, free of all encumbrances and liens, and if requested by
Creditor then issue a certificate for these securities within a reasonable time
thereafter. (This represents a repayment of all of the principle and most of the
interest).
(ii)              At the written request of Creditor, NAS will pay for legal
counsel to issue a letter for the de-restriction of the six million seven
hundred sixty seven thousand four hundred forty (6,767,440) shares at any time
following the planned secondary offering. Shares are subject to a leak out
clause as implemented by NAS, assuring compliance with SEC and prevent
interference with strategic execution.
(iii)              Within ten days of the execution of this document by
Creditor, NAS shall transfer four million (4,000,000) shares of NAS restricted
common stock to Creditor, free of all encumbrances and liens, and if requested
by Creditor then issue a certificate for these securities within a reasonable
time thereafter. (This represents a repayment of the remaining accrued interest
and any rights of the creditor).
(iv)              NAS shall repurchase all of the  four million (4,000,000)
shares at $0.025 per share, for a total of one hundred thousand dollars
($100,000), at any time within thirty (30) days after the planned second
offering, and completed by tendering a check to Creditor in that amount.


4.           Buyer.  Creditor agrees to allow NAS to buy the four million
(4,000,000) shares described above at $0.025 per share within thirty (30) days
after the planned second offering for four million (4,000,000) shares, or for
NAS to arrange a substitute buyer to purchase the four million (4,000,000)
shares at $0.025 per share, providing that substitute buyer tenders full payment
to Creditor within thirty (30) days following the planned secondary
offering.  If NAS or a substitute buyer fails to timely tender payments equaling
one hundred thousand dollars ($100,000) to Creditor for these four million
(4,000,000) shares, Creditor agrees to provide written notice to NAS demanding
payment, allowing NAS ten (10) business days after receiving the demand notice
to provide payment.  If NAS fails to timely provide the required payment
following notice, Creditor shall than be entitled to retain these four million
(4,000,000) shares, and NAS's right to purchase at $0.025 is extinguished. Upon
retention of the four million (4,000,000) shares as described  immediately
above, and if said shares are valued at least one hundred thousand dollars
($100,000), Creditor shall then have no additional relief or rights for further
shares or payment under this Agreement,  if said shares are then valued less
than hundred thousand dollars ($100,000), addition shares will be issued to
Creditor to make the shares in total worth at least one hundred thousand dollars
($100,000), after receipt, Creditor shall then have no additional relief or
rights for further shares or payment under this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
5.           Release of Claims.  Creditor agrees that issuance of both sets of
shares by NAS, as described above, and pursuant to this Agreement, fully
releases and discharges all debt owed to Creditor by NAS (including but not
limited to the debt memorialized  in the instruments dated October 15, 2010 and
May 23, 2011), and without recourse; except for enforcement  of provisions in
this Agreement.  This release shall be effective with regard to Creditor's
successors, assignees, agents and creditors.  Creditor further agrees that he
will not file any claims, complaints, subpoenas, affidavits, arbitrations and/or
proceedings with  any court, arbitration forum, regulatory or  administrative
agency ("Proceedings"); without regard  to the form  or type  of
claim  asserted, with  respect to the debt released and discharged by this
Agreement.


6.            Adjustments for Stock Splits.  All shares described herein
represent current authorized and issued Shares of NAS. If an stock split or
reverse stock split occurs between the date of this agreement and whenever
either party must perform under this agreement, the quantities of stock shall be
amended to reflect the stock split or reverse stock split, and the amount of
shares to be transferred or purchased pursuant to this Agreement shall be
adjusted in accord with that ratio.


7.            Confidentiality of Agreement. The Parties agree to keep the terms
of this Agreement and the facts and circumstances underlying this Agreement
confidential and not to disclose same to anyone.  Nothing of this section shall
prevent the party from disclosing the terms of this agreement to any of their
accountants, attorneys, or affiliates on a need-to-know basis, or from
disclosing the terms of this agreement if required to do so under compulsion of
legal process or under any federal or state law, administrative ruling, or
regulation or other requirement of law.


8.           Continuing Cooperation.  Each of the  parties hereto agrees to
undertake  its best efforts, including all steps and efforts contemplated by
this Agreement, and any other steps and efforts which may become  necessary  by
order  or otherwise,  to  effectuate  the  remaining  obligations  of  this
Agreement; including, but without limitation, the preparation and execution of
any documents  reasonably necessary to do so, or otherwise related to Creditor's
shareholdings in NAS.


9.           Governing Law and Jurisdiction. This agreement shall in respects be
interpreted, enforced and governed by and under the laws of Nevada without
giving effect to its conflicts of law. Venue on all matters arising from this
agreement will be Clark County District Court, Las Vegas, Nevada.


10.          Payment of Attorney's Fees. Each party to this agreement is
responsible for his or its legal fees and expenses and any and all other sums
that have been incurred in connection.


11.          Capacity to Execute and Perform.  Each signatory to this agreement
represents and warrants that he or it has the authority and capacity to execute
this agreement and to perform all requirements set forth herein.


12.          Complete Agreement. This Agreement is the complete agreement
between Creditor and NAS concerning this debt.   The Parties hereto have made no
other written or oral agreements related to their debt; and any prior
communications are superseded hereby.


13.          Understanding of Agreement.  Each Party states that the Party has
read, understands and agrees to the terms of this Agreement, and has discussed
same with his or its attorney.


14.           Execution   in    Counterparts.   This   Agreement    may     be     executed   in
counterparts, either in original form or in the form of facsimile copies or
electronic (PDF), all of which taken together shall collectively constitute one
agreement binding on all parties.




(Signature page to follow)
 
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.
 






NATIONAL AUTOMATION SERVICES, INC.
                   
By:
      /s/ Robert Chance     ROBERT W. CHANCE
Chief Executive Officer
 


 
GEORGE DONOVAN / DONOVAN ENTERPRISES
                   
By:
      /s/ George Donovan     George Donovan / Donovan Enterprises  

 
 
 

--------------------------------------------------------------------------------